Citation Nr: 0803665	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-24 126	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disability.  

2. Entitlement to service connection for vaginitis.  

3. Entitlement to service connection for a right shoulder 
disability.  

4. Entitlement to service connection for cysts on the face, 
thighs, ears, underarms, and groin area.  

5. Entitlement to a rating higher than 20 percent for chronic 
mid and low back musculoligamentous strain with degenerative 
disc disease.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1984 to April 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2003 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In December 2007, the Board received from the veteran's 
representative additional evidence in the form of a private 
medical report dated in July 2007 from B.J., M.D., relating 
to treatment for the veteran's cervical and lumbar spine, 
which was not accompanied by a waiver of the right to have 
the evidence reviewed by the RO.  38 C.F.R. § 20.1304.  This 
evidence was received more than 90 days after the veteran was 
sent a letter in June 2007, notifying her that her record was 
being transferred to the Board.  In that letter, the RO 
informed her that she had 90 days in which to send any 
additional evidence to the Board concerning her appeal or 
else explain to the Board in writing why she could not send 
her evidence to the Board in a timely manner.  As the veteran 
did not submit her evidence in a timely manner, and as there 
was no explanation in writing from the veteran giving good 
cause for the delay, the Board declines to accept this 
evidence in consideration of the instant appeal.  38 C.F.R. 
§ 20.1304(b).

The claim of service connection for cysts on the face, 
thighs, ears, underarms, and groin area is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. There is no competent medical evidence to show that the 
veteran currently has a bilateral knee disability that is 
related to disease or injury of service origin. 

2. There is no competent medical evidence to show that the 
veteran currently has vaginitis.  

3. A right shoulder disability was not affirmatively shown to 
have been present during active duty; osteoarthritis of the 
right shoulder by X-ray was not manifest to a compensable 
degree within one year of separation from active duty, and 
any current osteoarthritis of the right shoulder is unrelated 
to a disease, injury, or event of active service origin.  

4. The chronic mid and low back musculoligamentous strain 
with degenerative disc disease is manifested by chronic low 
back pain, moderate limitation of motion (forward bending 
(flexion) was to 65 degrees with pain, extension to 18 
degrees with no pain, and lateral bending (flexion) to the 
right to 25 degrees without pain and to the left to 22 
degrees with pain, and rotation to the right and left to 30 
degrees with no pain), and X-ray and MRI findings of 
degenerative disc and joint disease; there is no objective 
evidence to demonstrate that the mid and low back disability 
is productive of severe impairment, that there are 
incapacitating episodes having a total duration of at least 
four weeks during a 12-month period, or that there is actual 
neurologic deficit affecting the lower extremities.  


CONCLUSIONS OF LAW

1. A bilateral knee disability is not due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).

2. Vaginitis is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

3. A right shoulder disability is not due to disease or 
injury that was incurred in or aggravated by service, and 
osteoarthritis of the right shoulder may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

4. The criteria for a rating higher than 20 percent for 
chronic mid and low back musculoligamentous strain with 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Codes 5292, 5295 (effective prior to September 26, 
2003), Diagnostic Code 5293 (effective on September 23, 
2002), and Diagnostic Codes 5237, 5242, 5243 (effective on 
September 26, 2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in November 2002, in January 2006, and in 
March 2006.  The notice advised the veteran of what was 
required to prevail on her claims for service connection and 
a higher rating; what specifically VA had done and would do 
to assist in the claim; and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist her in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on her behalf.  The veteran was 
also asked to submit any evidence in her possession that 
pertained to the claims.  The notice included the provisions 
for the effective date of the claims and for the degree of 
disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying notice, the claims 
were readjudicated as evidenced by the supplemental statement 
of the case in June 2007.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records and VA records.  The RO also received private 
medical records identified by the veteran to include records 
from Loma Linda University Health Care, Arrowhead 
Orthopaedics, and Haider Spine Center.  The veteran has not 
identified any additionally available evidence for the RO to 
obtain on her behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded a VA examination in February 2007, 
specifically to evaluate the nature, etiology, and severity 
of the bilateral knee disability and the mid and low back 
disability.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection for vaginitis and a right 
shoulder disability, and further development in this respect 
is not required because there is no evidence that the veteran 
has current vaginitis or evidence of a right shoulder 
disability that may be associated with service.  Under these 
circumstances, a medical examination or medical opinion is 
not required for these claims under 38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
VA has complied with the duty-to-assist provisions of the 
VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Bilateral Knee Disability

The veteran claims that she incurred bilateral knee injuries 
as a result of two motor vehicle accidents in service.  

Service medical records show that in August 1984 the veteran 
complained of right knee discomfort intermittently for 10 
years since a skiing accident.  Her knee reportedly did not 
bother her in boot camp, but later started to bother her when 
she was running.  The diagnosis was femoral patella arthritis 
versus meniscus strain.  Later in August 1984, she was seen 
again with right knee pain complaints.  The diagnosis was 
tendonitis.  In September 1984, the veteran was involved in a 
motor vehicle accident, but there were no knee complaints.  
In January 1985, she complained of swelling in the knees 
having edema.  The diagnosis was chondromalacia of the 
patella.  

In April 1985, the veteran was involved in another motor 
vehicle accident, but there were no knee complaints.  On an 
August 1985 consultation report, it was noted that the 
veteran was followed for bilateral knee pain, questionable 
chondromalacia of the patella on the left, but the right knee 
was okay.  On an August 1985 orthopedic knee examination, the 
veteran was seen with complaints of knee pain.  The physical 
examination was normal.  In December 1985, a Physical 
Evaluation Board recommended that the veteran was unfit to 
remain on active duty due to a back disability.  She was 
discharged in April 1986.  

After service, VA records show that in October 1993 the right 
knee was tender.  A private medical record dated in August 
2002 from Haider Spine Center shows that an examination of 
the knees was unremarkable.  On VA examination in February 
2007, it was noted that during a fall on a sidewalk in July 
2000 the veteran strained her left knee.  It was also noted 
that she injured her right knee when she fell in April 2006 
and October 2006.  On the examination, she complained of left 
knee stiffness and right knee swelling.  Examination of both 
knees was normal except for slightly limited motion.  X-rays 
of the knees were normal.  The diagnosis was bilateral knee 
status post strain with limited motion.  In reviewing the 
veteran's history of knee problems, particularly the lack of 
continuity of knee problems following service, the examiner 
expressed the opinion that it was likely that the current 
bilateral knee disability was not related to the military 
service, but was instead related to injuries sustained after 
military service.  There is no other medical opinion of 
record that is probative of the etiology of her bilateral 
knee conditions.    

Although the veteran is competent to describe her symptoms, 
she is not competent to offer an opinion that involves a 
question of medical causation that is medical in nature and 
not capable of lay observation.  On a question of medical 
causation competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  38 C.F.R. § 3.3159. For 
these reasons, the Board rejects the veteran's statements as 
competent evidence sufficient to establish the medical 
causation. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation, 
not capable of lay observation, and as there is no favorable 
medical evidence to support the claim of service connection 
for a bilateral knee disability, as articulated above, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Vaginitis

The veteran claims that she has chronic vaginitis that began 
during service.  

Service medical records show that in May 1984 the veteran was 
seen with a complaint of a vaginal discharge.  The diagnosis 
was nonsuppurative vaginitis.  In September 1984, she also 
complained of a vaginal discharge.  The examination was 
consistent with Candida.  In August 1985, she complained of a 
vaginal discharge.  The diagnosis was Candida vaginitis.  In 
December 1985, the veteran was seen for a follow-up of a Pap 
smear.  It was noted that she had been treated for Candida 
and was asymptomatic.    

After service, VA records show that a December 1988 a 
gynecological examination was normal.  In December 1989, the 
diagnosis was nonspecific vaginal inflammation.  In March 
1991, the diagnosis was probable vaginal yeast infection.  In 
January 2002, a VA gynecological examination was normal.  In 
May 2005, a VA gynecological examination did not reveal any 
abnormality. 

As the record now stands, there is no satisfactory proof, on 
any clinical record, that the veteran has a current diagnosis 
of vaginitis.  VA law and regulations require that for 
service connection to be established there must be a 
disability incurred or aggravated during service.  Without 
evidence of a present disability, there can be no service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  



The veteran's statements to the effect that she has vaginitis 
that is attributable to her period of service lack probative 
value, particularly in light of the absence of a current 
diagnosis of vaginitis.  Where, as here, the determinative 
issue involves a question of a medical diagnosis, not capable 
of lay observation, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer an opinion on a medical diagnosis, and 
consequently her statements do not constitute favorable 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

The Board concludes that there is no competent evidence 
showing that the veteran currently has vaginitis.  The weight 
of the evidence is against the veteran's claim of service 
connection and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Right Shoulder Disability

The veteran claims that she incurred a right shoulder injury 
as a result of two motor vehicle accidents in service.  

Service medical records do not document a right shoulder 
disability by complaint, finding, or history.  In September 
1984, the veteran was involved in a motor vehicle accident, 
and the pertinent finding was soreness on the right side of 
the neck and the assessment was possible left 
sternocleidomastoid muscle strain.  In May 1985, following 
another motor vehicle accident in April 1985, she was seen 
with complaints of recurring left peri-scapular pain.  At 
that time, the left shoulder was mildly limited in motion, 
and the impression was chronic strain.  In July 1985, she 
presented with a nevus on the right shoulder, which she had 
had for several years.  

After service, VA records show that in August 2001 the 
veteran complained of shoulder pain that had started since 
she began working in June 2001.  At the time of a VA 
examination in February 2007, the veteran reported that she 
fell down in April 2006 and October 2006, hurting her right 
shoulder.  There was no evaluation or assessment of the right 
shoulder at that time.  In May 2007, X-rays of the right 
shoulder showed mild acromioclavicular joint osteoarthritis. 

As the record now stands, there is no satisfactory proof that 
the veteran's right shoulder disability is related to disease 
or injury in service.  As noted, service medical records are 
negative for clinical findings or diagnosis of a right 
shoulder disability, except for a skin abnormality - a nevus 
- that was removed without further complaint or comment.  
Further, the initial clinical finding of a right shoulder 
disability is many years after the veteran's discharge from 
active service.  The finding of osteoarthritis of the 
acromioclavicular joint of the right shoulder was made in 
2007, more than 20 years after the veteran's discharge from 
service in 1986.  Therefore service connection for right 
shoulder arthritis on a presumptive basis under 38 C.F.R. § 
3.309(a) is also not warranted, because the shoulder 
arthritis was not manifest within one year of her active 
service discharge.  

As for the veteran's statements attributing her right 
shoulder condition to her period of active service, where, as 
here, the determinative issue involves a question of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis, statement, or opinion.  For these 
reasons, the Board rejects the veteran's statements as 
competent evidence to substantiate the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As there is no competent evidence showing that the veteran 
currently has a right shoulder disability that is related to 
disease or injury in service, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Claim for Increase  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1  

The service-connected chronic mid and low back 
musculoligamentous strain with degenerative disc disease is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (effective prior to September 26, 
2003).  

The veteran filed her claim for a higher rating in November 
2002, and during the period considered in her appeal, the 
regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 26, 2003.  When the 
rating criteria are amended during the course of the appeal, 
the Board considers both the old and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.    

In this case, the pertinent medical evidence consists of a VA 
examination conducted in February 2007, VA records, and 
private medical records. 

Criteria effective on September 23, 2002

After careful review, the Board finds that, under the 
evaluation criteria effective on September 23, 2002, the 
evidence is against the veteran's claim for a higher rating 
for the mid and low back disability.  

Under the rating criteria for evaluating arthritis due to 
trauma under 38 C.F.R. § 4.71a, Diagnostic Code 5010, such is 
substantiated by X-ray findings and rated as degenerative 
arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002), degenerative arthritis established by X-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  

When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

In this case, X-rays showed mild degenerative disc disease of 
the lumbar spine with osteophytic lipping of the terminal 
endplates of L1-L5 and anterolisthesis of L4-L5 in May 2001, 
mild degenerative joint disease of the thoracic spine in 
September 2001, mild spondylosis of the thoracic and lumbar 
spines in October 2001, and a normal lumbar spine in February 
2007.  An MRI of the thoracic spine in November 2001 was 
normal.  An MRI of the lumbar spine in February 2006 showed 
mild spondylosis with a normal appearing scan of the thoracic 
cord.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), for 
evaluation of limitation of motion of the lumbar spine, 
moderate limitation of motion warrants a 20 percent rating 
and severe limitation of motion warrants a maximum 40 percent 
rating.  

In this case, the objective medical evidence does not 
demonstrate severe restriction in motion due to the mid and 
low back disability.  For example, at the time of a February 
2007 VA examination, forward bending (flexion) was to 65 
degrees with pain, extension to 18 degrees with no pain, and 
lateral bending (flexion) to the right to 25 degrees without 
pain and to the left to 22 degrees with pain, and rotation to 
the right and left to 30 degrees with no pain.  VA outpatient 
records show that range of motion studies were performed but 
that the results did not demonstrate that the veteran's mid 
and low back were more restrictive than that shown on the 
2007 VA examination.  

An October 2005 VA outpatient record indicated that the 
veteran's low back was very limited in range of motion with 
pain, but the restrictions were not expressed in terms of 
degrees of limitation.  The next month at the VA, it was 
noted that active range of motion for the lumbar spine was 
moderately limited in all ranges.  

Likewise, private medical records in the file show that range 
of motion studies were performed, such as in February 2001, 
but that the results largely demonstrated either full range 
of motion of the thoracolumbar spine or limitation of motion 
that was not more restrictive than that shown on the 2007 VA 
examination.  An exception to this was in August 2002, when 
flexion was limited to 45 degrees, extension to 10 degrees, 
and lateral flexion to 20 degrees, with all movements causing 
increased low back pain.  Still, such limitation of motion 
findings are not considered more than moderately disabling 
under Code 5292.  Based on the foregoing findings, the 
thoracolumbar spine limitation of motion does not meet the 
criteria for a higher rating, 40 percent, under Code 5292.  

The Board has considered the findings of pain with limitation 
of motion on examination; however, in furnishing range of 
motion findings, where applicable, examiners have in fact 
specifically furnished measurements of lumbar range of motion 
that gave attention to pain.  The VA examiner in February 
2007, for example, stated that there was no additional loss 
of range of motion following repeated testing with 
resistance.  The VA examiner also found that for the 
thoracolumbar spine, there may be an additional 15 degree 
loss of flexion due to painful motion, with no fatigue, 
impaired endurance, or acute flares.  She remarked that all 
other range of motion findings remained the same.  Even 
considering the loss of an additional 15 degrees of flexion, 
the veteran would still not satisfy the criteria for a higher 
rating.  In sum, there are no findings to show that pain on 
use or during flare-ups results in additional functional 
limitation to the extent that limitation of motion the lumbar 
spine disability would be more than 20 percent disabling.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), for 
evaluating lumbosacral strain, a 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

In this case, the medical evidence does not support 40 
percent rating for the mid and low back disability under Code 
5295.

For example, at the time of the February 2007 VA examination, 
the veteran's diagnoses included thoracolumbar spine strain, 
but the symptoms of such was not described in terms of being 
of a severe degree.  The prominent manifestation of the 
strain was limitation of motion of the spine, but such 
restriction did not equate to marked limitation of flexion or 
loss of lateral motion.  The examination also showed that her 
mid and low back demonstrated no spasms and it was not 
tender.  Moreover, her gait was reciprocal and symmetrical, 
and she could heel walk and toe walk without difficulty.  And 
she did not require any cane or other assistive devices.  
While there is evidence of narrowing or irregularity of joint 
space, as confirmed by X-rays and MRIs as noted previously, 
there is no objective medical evidence of listing of the 
whole spine to the opposite side or a positive Goldthwait's 
sign.  The voluminous VA and private outpatient records in 
the file show findings that are consistent with that of the 
2007 VA examination in terms of strain.  Based on the 
foregoing, the Board finds that overall, the evidence does 
not show that the veteran's mid and low back disability is 
manifested by symptomatology that more nearly approximates 
the criteria for the next higher rating, that is, 40 percent, 
under the old version of Code 5295.

Other pertinent criteria effective prior to September 26, 
2003, consist of intervertebral disc syndrome (preoperatively 
or postoperatively), which is evaluated on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent rating.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

The accompanying notes to Code 5293 provide the following.  
Note (1): For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluation 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  

In regard to peripheral nerve (sciatic nerve) injuries, a 10 
percent evaluation requires mild incomplete paralysis.  A 20 
percent evaluation requires moderate incomplete paralysis.  A 
40 percent evaluation requires moderately severe incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis.  An 80 percent evaluation requires complete 
paralysis.  When there is complete paralysis the foot dangles 
and drops, no active movement of the muscles below the knee 
is possible, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic 
Codes 8520, 8620, 8720.  

For such other nerves as the external popliteal nerve (common 
peroneal), internal popliteal nerve (tibial), and anterior 
crural nerve (femoral), incomplete paralysis warrants a 10 
percent rating when mild, 20 percent rating when moderate, 
and 30 percent rating when severe.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8524, 8526.  The posterior tibial 
nerve is evaluated as 10 percent disabling for either mild or 
moderate incomplete paralysis, and as 20 percent disabling 
for severe incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8525.  

Moderate incomplete paralysis is required for a compensable 
(10 percent) rating for the musculocutaneous nerve 
(superficial peroneal) and anterior tibial nerve (deep 
peroneal).  38 C.F.R. § 4.124a, Diagnostic Codes 8522, 8523.  
Severe to complete paralysis is required for a compensable 
(10 percent) rating for the internal saphenous nerve, 
obturator nerve, external cutaneous nerve of the thigh, and 
ilio-inguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 
8527, 8528, 8529, 8530.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis given with each nerve, whether the less 
than total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

With respect to the rating criteria based on incapacitating 
episodes, VA and private medical records do not show that a 
physician has prescribed the veteran bed rest for her mid and 
low back condition at any time.  The VA examiner in February 
2007 noted that the veteran denied any incapacitating 
episodes of the thoracic spine or lumbosacral spine for the 
past 12 months that required physician-prescribed bed rest.  
Thus, the Board is unable to conclude that the veteran's 
degenerative disc disease is marked by incapacitating 
episodes having a total duration of at least four weeks 
during a 12-month period to warrant a higher rating.  

The Board next addresses whether a higher rating under Code 
5293 would result if chronic orthopedic and neurologic 
manifestations were separately evaluated.  As shown on VA 
examination and VA and private outpatient records, as 
described above, the orthopedic manifestations of the 
veteran's thoracolumbar spine disability consist of moderate 
limitation of motion with pain, which has been shown to be 
chronic and present constantly.  

Any pain localized to the lumbar spine region has already 
been evaluated under chronic orthopedic manifestations, and 
to separately rate back pain as a neurologic manifestation 
would violate the rule against pyramiding.  See 38 C.F.R. 
§ 4.14.  

In any case, any neurological manifestations have not been 
shown to be as disabling as her orthopedic manifestations.  
Moreover, they have not been shown to be always constant, as 
discussed below.  

In this case, lumbar disc disease is present, as shown on 
various VA and private MRIs of the thoracic and lumbar 
spines.  A September 2001 VA outpatient record indicates that 
the veteran complained of numbness in both lower extremities, 
from the low back to the outer leg and ending at the ankles.  
She denied bowel or bladder incontinence.  Sensation was 
intact and symmetrical in the lower extremities.  The 
assessment was mid and low back pain with radiculopathy in 
the lower extremities; however, the veteran subsequently 
underwent an electromyography (EMG) in November 2001 at the 
VA, which was normal and without electrical evidence of left 
lumbosacral radiculopathy or polyneuropathy.  Private records 
show that in February 2001 motor strength was 5/5 and 
symmetrical throughout the lower extremities, without focal 
deficits, and that deep tendon reflexes were 2+ bilaterally 
at the Achilles and patellae.  Similar findings were noted, 
in addition to a finding of no sensory hypesthesia, on an 
October 2001 private record.  In October 2002, the veteran 
complained to her private physician of continued low back 
pain with symptoms radiating to the right lower extremity.  
Neurological findings were unremarkable, except for a 
positive straight leg raise, which the physician diagnosed as 
symptoms of left lumbar radiculopathy.  Even so, the same 
physician in April 2003 noted that a straight leg raising 
test at that time was negative bilaterally (and radiculopathy 
was not diagnosed on that occasion).  The physician again 
diagnosed left lumbar radiculopathy on reports dated in April 
2004 and July 2004, but the reports were unaccompanied by 
clinical evidence to support such a diagnosis.  

Based on the veteran's description of back pain and a burning 
sensation in the legs, the diagnosis on a July 2005 VA 
outpatient record was lumbar radiculopathy.  A private MRI of 
the lumbosacral spine in July 2005 showed disk protrusion, 
desiccation, and multi-level spondylosis, but there was no 
evidence of central spinal canal stenosis or neural foraminal 
narrowing.  

Furthermore, in September 2005, the veteran underwent an EMG 
at the VA, which was normal and did not show any impingement 
of the nerves that come out of the spinal cord in the lower 
back.  The EMG consisted of a full "root search" of the 
more symptomatic left lower extremity and a limited study of 
the less symptomatic right lower extremity, and there was no 
bilateral lumbosacral radiculopathy shown.  An October 2005 
VA outpatient record indicates complaints of low back pain 
that traveled to the calves.  Examination revealed that 
reflexes were 2+ and equal, pinprick was intact, strength was 
5/5 for the muscles tested, and straight leg raising was 
80/80 with minimal pain.  At the time of a November 2005 VA 
clinic visit, strength seemed full and there was a negative 
straight leg raising test.  A VA physician noted in December 
2005 that the veteran had normal deep tendon reflexes at the 
knees and ankles but weak lower extremities in a nonradicular 
pattern.  A VA MRI of the thoracic and lumbar spine in 
February 2006 showed no foraminal or canal compromise.  An 
August 2006 VA outpatient record shows 5/5 strength in the 
lower extremities, intact sensation, and 2+ deep tendon 
reflexes.  It was a VA physician's impression on a March 2007 
outpatient record that an MRI did not "match in severity" 
the veteran's back complaints.  

The assignment of a separate rating for neurologic 
manifestations resulting from the thoracic and lumbar spine 
disc syndrome requires that the neurological signs and 
symptoms be present constantly, or nearly so.  The objective 
evidence, as described above, demonstrates that while 
neurologic complaints have been made from time to time 
throughout the appeal period, neurological manifestations 
have not been present constantly, or nearly so, for the 
period considered in this appeal.  In fact, the record is 
largely devoid of actual neurological findings related to the 
degenerative disc disease, which is confirmed by MRI.  In 
light of this, the Board finds that a separate rating for 
neurologic manifestations of the degenerative disc disease of 
the thoracolumbar spine is not warranted.  Accordingly, the 
assignment of a higher rating would not result under Code 
5293 on the basis of combining chronic orthopedic 
manifestations (20 percent disabling) and neurologic 
manifestations (0 percent disabling).  

In sum, an initial rating higher than 20 percent is not 
warranted under the evaluation criteria in effect prior to 
September 26, 2003.  

Criteria effective on September 26, 2003

The revised criteria effective on September 26, 2003, are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.  

Under the criteria for evaluating lumbosacral strain 
(Diagnostic Code 5237) and degenerative arthritis of the 
spine (Diagnostic Code 5242), a 20 percent evaluation 
requires forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation requires 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation requires unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation requires unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242. 

The revised or current criteria under the General Rating 
Formula for Diseases and Injuries of the Spine have 
accompanying notes, of which the pertinent ones are 
summarized as follows.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  
Unfavorable ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision, 
restricted opening of the mouth and chewing, breathing 
limited to diaphragmatic respiration, 


gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen, dyspnea or dysphagia, atlantoaxial or 
cervical subluxation or dislocation, or neurologic symptoms 
due to nerve root stretching.    

Additionally, under the General Rating Formula for Diseases 
and Injuries of the Spine, any associated objective 
neurologic abnormalities are evaluated separately under an 
appropriate diagnostic code.  In that regard, in evaluating 
peripheral nerve injuries, the rating schedule provides for 
evaluations extending from 0 percent up to 20 percent for 
mild incomplete paralysis, from 10 percent up to 40 percent 
for moderate incomplete paralysis, and from 20 percent to 70 
percent, all depending on the particular nerve or nerve group 
of the upper extremity that is affected.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8719.  The criteria for rating 
peripheral nerve injuries have been provided in the section 
above.  

In this case, as previously discussed, the medical evidence 
does not show that the veteran's thoracolumbar spine 
disability involves loss of range of motion to the extent 
that forward flexion is 30 degrees or less.  And there is no 
evidence of ankylosis of the thoracolumbar spine.  Her 
limitation of motion is principally such that she does not 
meet the criteria, effective from September 26, 2003, for a 
40 percent rating.  

As noted, the revised or current Diagnostic Codes 5237 and 
5242 are for application with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  This implies that the factors for consideration 
under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
are now contemplated in the rating assigned under the general 
rating formula.  Even if DeLuca factors are not contemplated 
in the current evaluation criteria, there is no credible 
objective evidence to demonstrate that pain on use or during 
flare-ups results in additional functional limitation to the 
extent that under these codes there would be forward flexion 
of the thoracolumbar spine to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, for a 
higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Painful motion was taken into account on the range of motion 
studies on VA and private medical reports, and the VA 
examiner in February 2007 specifically commented upon the 
additional limitation of flexion due to painful motion.  

Further, the associated neurologic objective abnormalities, 
if evaluated separately, would not afford the veteran a 
higher rating.  The neurological symptoms have already been 
discussed.  In the Board's opinion, the neurological symptoms 
were not objectively shown on evaluation.  Thus, a 
compensable rating is not in order under pertinent neurologic 
criteria.  

In short, application of the revised criteria of the General 
Rating Formula for Diseases and Injuries of the Spine, would 
not result in a rating higher than 20 percent.  

Effective September 26, 2003, intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  The former 
rating formula has been discussed in the preceding 
paragraphs.  The latter formula involves evaluating 
intervertebral disc syndrome based on the total duration of 
incapacitating episodes over the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.  As previously discussed and 
considered in relation to the old rating criteria, which is 
essentially the same as the current criteria, the medical 
evidence does not demonstrate that the veteran has 
incapacitating episodes having a total duration of at least 
four weeks during a period of 12 months.  Therefore, a 40 
percent rating is not warranted under the revised or current 
Code 5243, as it pertains to evaluation according to 
incapacitating episodes.

In summary, application of the revised or current criteria, 
effective from September 26, 2003, would not result in a 
rating higher than 20 percent, for the veteran's chronic mid 
and low back musculoligamentous strain with degenerative disc 
disease.


The Board finds that the evidence shows that the veteran's 
mid and low back condition is appropriately rated as 20 
percent disabling for the period of the appeal.  


ORDER

Service connection for a bilateral knee disability is denied.  

Service connection for vaginitis is denied.  

Service connection for a right shoulder disability is denied.  

A rating higher than 20 percent for chronic mid and low back 
musculoligamentous strain with degenerative disc disease is 
denied.    


REMAND

As for the claim of service connection for cysts on the face, 
ears, arms, thighs, and groin, the veteran claims that her 
skin condition worsened during service.  Service medical 
records show that at the time of the enlistment physical 
examination, she was noted to have acne with cystic 
complications.  She was treated during service with acne, 
recurring cysts, abscesses, questionable and probable 
hydradenitis suppurativa, and chronic furunculosis.  After 
service, she has  been treated for a skin condition, which 
was variously diagnosed as urticaria and hydradenitis.  The 
veteran has not been afforded a VA examination to determine 
whether current findings are related to the pre-existing skin 
condition, and if so, whether the current skin disorder 
permanently increased in severity beyond the natural 
progression of the condition during service. 

Accordingly, under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
dermatologic examination to determine 
whether it is at least as likely as not 
that the current skin disorder, if any, 
is related to the pre-existing skin 
problem noted in service.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Considering accepted 
medical principles pertaining to the 
history, manifestation, clinical course, 
and character of the pre-existing skin 
condition, the examiner is asked to 
furnish an opinion as to whether the 
pre-existing skin condition, severe acne 
with cystic complication, noted at 
entrance into service in March 1984 
underwent a permanent increase in 
severity beyond the natural progression 
of the condition during service (i.e., a 
worsening of the underlying condition as 
contrasted to a worsening of symptoms).     

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state.

2. After completing the above 
development, adjudicate the claim.  If 
the benefit remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.   





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


